DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 4/30/2021 has been entered. 
Claims 1-16 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
	-Paragraph 0002 recites “according to the preamble of Claims 1 and 7”, however, references to specific claims within the specification should be avoided. 
Appropriate correction is required.

Claim Objections
Claims 1, 5, 6, 9 and 10 objected to because of the following informalities:  
	-Claim 1, line 4, a “:” should be placed after “comprising” to transition to the body (steps) of the claim.
	-Claim 5, line 1, “The method Method” should be “The method”.
	-Claim 5, line 3, “the longitudinal peripheries” should instead be “the lateral longitudinal peripheries”.
	-Claim 6, lines 3-4, “the processing state is pre-shaped” should be “the processing state are pre-shaped”.
	-Claim 9, line 1, “The packaging Packaging” should be “The packaging”.
	-Claim 10, line 7, “neighbouring pairs” should instead be “neighboring pairs”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, lines 10-11 recite “metering the products” and lines 11-12 recite “pre-shaping a product portion”. It is unclear if the “product portion” is part of “the products” previously defined. Therefore, these limitations render the claims indefinite. 
	Further regarding Claim 1, lines 17-19 recite “lateral longitudinal peripheries… are folded inward onto the pre-shaped product portion”, however, lines 23-25 recite “further including folding at least the upward-projecting lateral longitudinal peripheries of the upwardly open wrapper inward onto the pre-shaped product portion”. It is unclear if the latter recitation is referring to the previous folding or if the Applicant is attempting to claim multiple folding steps of the lateral longitudinal peripheries. 
	Regarding Claim 4, the claim recites “two opposite peripheral portions of the wrapper that are situated between the transverse peripheries of the wrapper, first are in each case folded inward in a substantially triangular shape onto the product portion” and then “the transverse peripheries are in each case folded outward onto the peripheral portions of the wrapper that have been folded inward”. These limitations render the claim indefinite as it is unclear as to how the “peripheral portions” are folded inward and then the “transverse peripheries” are “folded outward onto the peripheral portions of the wrapper that have been folded inward”. In other words it is unclear as to how the peripheries can be folded outward onto an object (peripheral portion) that was folded inward. These objects cannot be folded onto each other if they are folded in opposite directions. 
	Regarding Claim 5, line 10 recites “on account thereof” which render the claim indefinite as it is unclear as to what that Applicant is referring to with such a phrase. Further line 11 recites “that said peripheries are sealed”. This limitation renders the claim further indefinite as it is unclear as to what “peripheries” that “said peripheries” is attempting to refer to as both “transverse” and “lateral longitudinal” peripheries are defined.
	Regarding Claim 7, the claim recites several limitations that introduce several different alternative limitations. For example, “at least one pre-shaping installation”, “at least one metering installation”, “at least one transport installation”, “at least one cutting installation”, “at least one guiding installation”, and “at least one first folding station” each introduce several different alternative limitations which lead to ambiguity of the intended scope of the claim. For example, the claim would readily encompass an alternative including one transport installation and multiple cutting installation which would be inconsistent with the Applicant’s specification. Therefore, it can be readily concluded that the multiple recitations of “at least one” introduces an unduly amount of alternative limitations which introduce some combinations that are not consistent with the specification and further render the scope of the claim ambiguous. 
	Again regarding Claim 7, lines 19-20 recite “at least one cutting installation which is assigned to the at least one transport installation” and lines 26-27 recite “at least one upwardly open pair of folding claws which are assigned to the at least one pre-shaping installation”. These limitations render the claim indefinite as it is unclear as to what relationship the phrase “assigned to” is intending to encompass. It is unclear if a positional, functional, or other type of relationship is being claimed.
	Further regarding Claim 7, lines 49-50 recite “two first folding and connecting tools which under a contract pressure are able to be converged and diverged”. This limitation renders the claim indefinite as it is unclear as to what can be viewed as a “contact pressure” and how a contact pressure can converge and diverge the tools. 
	Regarding Claim 8, lines 4-8 recite “two second folding and connecting tools…under a second contact pressure are able to be converged and diverged”. This limitation renders the claim indefinite for the same reasoning as above as it is unclear as to what is referred to by the “contact pressure”. 
	Regarding Claim 15, lines 8-9 recite “the first pair of the first guides directly adjoins the at least one cutting installation…” but does not say what the guides directly adjoin the cutting installation to. Therefore, this limitation renders the claim indefinite. Further it is unclear as to what “adjoin” is attempting to encompass
	Claims 2, 3, 6, 9-14 and 16 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from one of the claims outlined above. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Attention can be pointed to Claim 7 of the instant application which recites several limitations such as “at least one pre-shaping installation”, “at least one metering installation”, “at least one transport installation”, “at least one cutting installation”, “at least one guiding installation” which were considered under 35 U.S.C. 112(f), however, after review, it was determined that the limitations were not viewed as comprising nonce terms and therefore do not follow the three-prong test and therefore, the limitations are interpreted as NOT invoking 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vezzadini (DE 3816970 A1- see end portion of attached PDF for translation including the paragraph numbers referred to below), in view of Draghetti (US Patent 6,035,612).
Regarding Claim 1, Vezzadini discloses a method (see Figures 1-3) for packaging portioned products (55; i.e. “butter”) which is pasty (“butter” exhibits a “pasty” configuration) at least in a processing state, the method comprising:
transporting at least one packaging material web (38; Figure 1) in a direction of at least one upwardly open pair of folding claws (32, 33, 34 form open claws and note that the direction in which the claws open as depicted without further reference can be readily viewed as “upward” and further is it noted that as the “claws” rotate clockwise they will exhibit an upward configuration relative to the plane of view of the drawings; see Paras. 0024-0025), 
cutting (via 40) the at least one packaging material web (38) to length while forming a substantially planar blank of a wrapper (Para. 0025), 
positioning the blank (38) above the pair of folding claws (32-34; note that even during insertion, the blank is still “above” the claws 32), 
metering the products (55 by dosing/metering device 19; see Para. 0020 and lines 262-265 of Para. 0032), 
pre-shaping a product portion (54 of 55; by nozzle 17 and cutting arc 53; Para. 0008, 0029, 0034), and 
folding the blank (38 via mandrel 37) into the pair of folding claws (32-34) while forming an upward opening of the wrapper (38) by placing thereon the pre-shaped product portion (piece 54 of 55) to form an upwardly open wrapper (56 formed from 38; Para. 0032), 
folding upward-projecting lateral longitudinal peripheries of the upwardly open wrapper (“outwardly open envelope” 56; Para. 0032) inward onto the pre-shaped product portion (54) while the wrapper (56) provided with the pre-shaped product portion (54) is still situated in the pair of folding claws (32; see Para. 0034 which discloses subsequent folding stations and therefore it can be at least readily implied that the upwardly extending lateral longitudinal peripheries would be folded either by the “transverse folding elements 33 and 34” or by the “subsequent known folding stations”), and 
folding transverse peripheries of the wrapper (56) which extend so as to be substantially perpendicular to the lateral longitudinal peripheries of the upwardly open wrapper are folded inward onto the pre-shaped product portion (54; see the end of Para. 0032 which discloses folding the ends (transverse peripheries) of the sheet 38 to form an outwardly open envelope; see also Para. 0034 which discloses subsequent folding stations and therefore it can be at least readily implied that the transverse peripheries would be folded either by the “transverse folding elements 33 and 34” or by the “subsequent known folding stations”; note although not shown, given the U-folding of sheet 38, transverse and lateral/longitudinal peripheries would be readily formed as claimed).
However, Vezzadini does not disclose or imply that the folding of the upward-projecting lateral longitudinal peripheries of the upwardly open wrapper inward onto the pre-shaped product portion includes simultaneously connecting to one another.
Attention can be brought to the teachings of Draghetti which includes another packaging method which includes pushing a product (packet 6 of cartons 2; Figure 1) onto a sheet of wrapping material (8) and into an open pair of folding claws (formed by seats 45) to U-fold the sheet (8) and subsequently fold upward-projecting lateral peripheries (97; see Figures 2A-2C) and the transverse peripheries (50a) of the formed open wrapper (8) onto the product portion (6) while simultaneously sealing/connecting to one another (via sealing heads 65 and 68; Col 6, lines 33-46, Col 6, line 65 through Col 7, line 1 and Col 7, lines 43-47; note Col 6, lines 33-46 discloses sealing portions 97 to fold onto lateral wall 90p and therefore 97 can be viewed as the longitudinal lateral peripheries whereas 50a can be viewed as the transverse peripheries).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Vezzadini to include a station for simultaneously folding and sealing the peripheries of the wrapper as taught by Draghetti. By modifying Vezzadini in this manner, the incorporation of simultaneous folding and sealing would readily increase the throughput of the process as additional sealing stations would not be required. Further it is noted that by sealing the wrapper, the wrapper would be sufficiently secured to the product portion to prevent the product from separating from the wrapper. 

Regarding Claim 2, Vezzadini, as modified, discloses the upward-projecting lateral longitudinal peripheries of the upwardly open wrapper (56) which are folded inward as well as the transverse peripheries of the wrapper (56) which extend so as to be substantially perpendicular to the lateral longitudinal peripheries of the upwardly open wrapper are in each case folded inward onto the pre-shaped product portion (54; via 33, 34 and “subsequent known folding stations” per Para. 0034; see Claim 1 rejection above) and simultaneously connecting the transverse peripheries while folding the transverse peripheries while the wrapper (56) provided with the pre-shaped product portion (54) is still situated in the pair of folding claws (32; see Col 6, lines 33-46 and Col 7, lines 43-47 of Draghetti as the modification of Vezzadini would readily incorporate a simultaneous sealing in the folding elements 33, 34 as well as the “subsequent known folding stations”).  

Regarding Claim 3, Vezzadini, as modified, discloses a first folding and connecting station(“subsequent known folding stations”; Para. 0034) wherein the upward-projecting lateral longitudinal peripheries of the upwardly open wrapper first are folded inward onto the pre-shaped product portion (54) and simultaneously connected to one another (given the teachings of Draghetti-see above), and a second folding and connecting station (33, 34) at which the transverse peripheries of the wrapper (38) which extend so as to be are in each case folded inward onto the pre-shaped product portion (54; Para. 0032) and simultaneously connected to one another (See modification above).  
However, Vezzadini does not disclose whereupon the pair of folding claws (32), conjointly with the wrapper situated therein and provided with the pre-shaped product portion, is transferred, to the second folding and connecting station from the first folding and connecting station. 
Attention can be brought to the teachings of Draghetti which include a packaging machine (1; Figures 1 and 2A) in which a product (packet 6 of cartons 2; Figure 1) is pushed into a blank of wrapping material (8; Figure 2A) and into an open pair of folding claws (formed by seats 45) to U-fold the blank (8), wherein the machine (1) comprises a first folding station (48; Figure 2A) for folding upward-projecting lateral peripheries (97; see Figures 2A-2C) of the formed open wrapper (8) and a second folding station (49) downstream of the first folding station (48) for folding transverse peripheries (50a; see Figures 2A-2C) of the formed open wrapper (8), wherein the claws (45) transfer the wrapper (8) from the first (48) to the second folding and connecting station (49).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Vezzadini to have positioned the first folding station upstream of the second folding station as taught by Draghetti as such a rearrangement of stations is viewed as an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed because Applicant has not disclosed that such order provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the arrangement of Vezzadini because in either instance each periphery will be effectively folded onto the product.
Therefore, it would have been an obvious matter of design choice to modify Vezzadini to obtain the invention as specified in the claim.

Regarding Claim 5, Vezzadini, as modified, discloses the longitudinal peripheries of the upwardly open wrapper that are folded inward onto the pre-shaped product portion and the transverse peripheries of the wrapper (38) are folded inward onto the pre-shaped product portion (54), on account thereof, when folded inward, are simultaneously connected to one another in that the peripheries are sealed to one another (see the modification in view Draghetti above which discloses the simultaneous folding and sealing of the peripheries).  

Regarding Claim 6, Vezzadini, as modified, discloses the products (54) which are pasty (“butter”) at least in the processing state is pre-shaped in a product-forming duct (mandrel 37) and in a forming nozzle (17; see Para. 0033-0034 which disclose forming and feeding the product into the recess formed by claws 32).  

Regarding Claim 7, Vezzadini discloses a packaging machine (1; Figures 1-3) for packaging portioned products (“butter” 54) which are pasty at least in a processing state in a wrapper (casing 56 formed by 38) that is cut to length from at least one packaging material web (38; Para. 0025), comprising: 
- at least one metering installation (metering/dosing device 19 including nozzle 17 attached thereto) which is configured for metering a product portion of the products which are pasty at least in the processing state (Para. 0020, 0032); 
- at least one pre-shaping installation (mandrel 37/nozzle 17) which is integrated in the at least one metering installation (19) or disposed downstream thereof (as shown), and which is configured for pre-shaping the metered product portion (54) so as to form a pre- shaped product portion (54 via cutting arc 53; Para. 0029); 
- at least one transport installation (pliers 39 and spool) which is configured for transporting the at least one packaging material web (38) in a direction of the at least one pre-shaping installation (17, 37; see Para. 0025 and 0034 which disclose feeding the sheet); 
- at least one cutting installation (40) which is assigned to the at least one transport installation (of spool of 38 and pliers 39) and in a transporting direction thereof is disposed upstream of the at least one pre-shaping installation (17, 37 as shown) and which is configured for cutting to length a substantially planar blank (38) of a wrapper from the at least one packaging material web (38; Para. 0025); 
- at least one upwardly open pair of folding claws (claws of 32) which are assigned to the at least one pre-shaping installation (17, 27) and disposed downstream of the at least one cutting installation (40 as shown);
- at least one first folding station (“subsequent known folding stations”; Para. 0034) which is configured for folding lateral longitudinal peripheries (open portions extending from 32) of the wrapper (casing 56 formed from 38) which is upwardly open provided with the pre-shaped product portion (54) inward onto the pre-shaped product portion (54; note per Para. 0032 the sheet is U-folded and then the ends folded to form an open envelope which per Para. 0034 is subsequently folded which, at the very least, implies such a folding of the lateral longitudinal peripheries); and
- at least one second folding station (33, 34; end of Para. 0032) which is configured for folding transverse peripheries of the wrapper (38) which extend so as to be substantially perpendicular to the lateral longitudinal peripheries of the wrapper inward onto the pre-shaped product portion (54; see the end of Para. 0032 which discloses folding the ends (transverse peripheries) of the sheet 38 to form an outwardly open envelope).

However, Vezzadini fails to disclose:
-the second folding station (33, 34) disposed downstream of the at least one first folding station (per Para. 0034);
-at least one guiding installation which is configured for transferring the substantially planar blank (38) of the wrapper that by the at least one cutting installation (40) has been cut to length from the at least one packaging material web to a position above the at least one upwardly open pair of folding claws (32-34) and fails to disclose 
-wherein at least the at least one first folding station is configured as a first folding and connecting station and has two first folding and connecting tools (33, 34) which under a contact pressure are able to be converged and diverged, wherein the at least one upwardly open pair of folding claws (32) and the first folding and connecting station (33, 34) are able to be moved relative to one another to a first folding and connecting position in which the first folding and connecting station is situated directly above the at least one upwardly open pair of folding claws (32) so as to, by relocating the first folding and connecting tools towards one another in a manner substantially parallel to an open upper side of the at least one upwardly open pair of folding claws, under a first contact pressure fold the lateral longitudinal peripheries of the upwardly open wrapper provided with the pre-shaped product portion and situated in the at least one upwardly open pair of folding claws inward onto the pre-shaped product portion and simultaneously connect the lateral longitudinal peripheries to one another.  

Attention can be brought to the teachings of Draghetti which include a packaging machine (1; Figures 1 and 2A) in which a product (packet 6 of cartons 2; Figure 1) is pushed into a blank of wrapping material (8; Figure 2A) and into an open pair of folding claws (formed by seats 45) to U-fold the blank (8), wherein the machine (1) comprises: 
- at least one guiding installation (27, 42) which is configured for transferring the blank (38) that has been cut to length from a packaging material web to a position above the open pair of folding claws (of 45; Col 3, line 61 through Col 4, line 15);
a first folding station (48; Figure 2A) for folding upward-projecting lateral peripheries (97; see Figures 2A-2C) of the formed open wrapper (8) and a second folding station (49) downstream of the first folding station (48) for folding transverse peripheries (50a; see Figures 2A-2C) of the formed open wrapper (8);
-wherein the first folding station (48) is configured as a first folding and connecting station (48) and has two first folding and connecting tools (58/60 and 64/65) which under a contact pressure are able to be converged and diverged (see Figures 2b-2c), wherein the open pair of folding claws (45) and the first folding and connecting station (48) are able to be moved relative to one another to a first folding and connecting position in which the first folding and connecting station is situated directly above the at least one upwardly open pair of folding claws (45) so as to, by relocating the first folding and connecting tools (58/60, 64/65) towards one another in a manner substantially parallel to an open upper side of the at least one upwardly open pair of folding claws (45 as shown), under a first contact pressure fold the lateral longitudinal peripheries of the upwardly open wrapper (8) provided with the product portion (6) and situated in the at least one upwardly open pair of folding claws (45) inward onto the product portion (6) and simultaneously connect the lateral longitudinal peripheries (97) to one another (via sealing head 65; Col 6, lines 33-46, Col 6, line 65 through Col 7, line 1 and Col 7, lines 43-47; note Col 6, lines 33-46 discloses sealing portions 97 to fold onto lateral wall 90p and therefore 97 can be viewed as the longitudinal lateral peripheries whereas 50a can be viewed as the transverse peripheries).  
First, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Vezzadini to include a guiding installation as taught by Draghetti (see 42, 27) in order to properly position the blank of wrapping material prior to being placed into the folding claws. 
Second, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Vezzadini to have positioned the first folding station upstream of the second folding station as taught by Draghetti as such a rearrangement of stations is viewed as an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed because Applicant has not disclosed that such order provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the arrangement of Vezzadini because in either instance each periphery will be effectively folded onto the product.
Therefore, it would have been an obvious matter of design choice to modify Vezzadini to obtain the invention as specified in the claim.
Lastly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Vezzadini to include a station for simultaneously folding and sealing the peripheries of the wrapper as taught by Draghetti. By modifying Vezzadini in this manner, the incorporation of simultaneous folding and sealing would readily increase the throughput of the process as additional sealing stations would not be required. Further it is noted that by sealing the wrapper, the wrapper would be sufficiently secured to the product portion to prevent the product from separating from the wrapper. 


Regarding Claim 14, Vezzadini, as modified, discloses the at least one pre-shaping installation (17, 27):
- has at least one product-forming duct (41; Figure 4) which is in integrated in the at least one metering installation (19) and has a product ejector ram (21, 22 which generates pressure to press product out of nozzle 17) which is configured for ejecting the pre-shaped product portion (54) into the at least one upwardly open pair of folding claws (32; Para. 0033), wherein the at least one guiding installation (taught by Draghetti) is disposed between the at least one product-forming duct (41) and the at least one upwardly open pair of folding claws (32) so as to, when the product portion that has been pre-shaped in the at least one product-forming duct (41) by the product ejector ram (21, 22) is ejected from the at least one product-forming duct (41) into the at least one upwardly open pair of folding claws (32), simultaneously fold the blank (38) of the wrapper which by the at least one guiding installation (taught by Draghetti) has been introduced into an intermediate space between the at least one product-forming duct (41) or nozzle (17) and the at least one upwardly open pair of folding claws (32) into the at least one upwardly open pair of folding claws (32; note based on the modification in view of Draghetti, the incorporated guiding installation would have to be positioned in the manner as claimed).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vezzadini (DE 3816970 A1- see end portion of attached PDF for translation including the paragraph numbers referred to below), in view of Draghetti (US Patent 6,035,612), as applied to Claim 2, and in further view of Franz (DE 102012014951 B3- cited in IDS, see attached PDF with attached translation and paragraph numbering attached to the end of the document).
Regarding Claim 4, Vezzadini, as modified, discloses several features of the claimed invention but fails to disclose the folding of the transverse peripheries of the wrapper onto the pre-shaped product portion includes two opposite peripheral portions of the wrapper that are situated between the transverse peripheries of the wrapper, first are in each case folded inward in a substantially triangular shape onto the product portion, whereupon the transverse peripheries are in each case folded outward onto the peripheral portions of the wrapper that have been folded inward in the substantially triangular shape and the transverse peripheries are connected to one another.  
Attention can be brought to the teachings of Franz which includes another packaging method for pasty products which includes a transverse folding and connecting station (4; Paras. 0048-0049) which includes folding of the transverse peripheries of a wrapper (2) onto a pre-shaped product portion (10) which includes two opposite peripheral portions (portions contacted by 43a, 43b) of the wrapper (2) that are situated between the transverse peripheries of the wrapper (2), first are in each case folded inward in a substantially triangular shape (see shape of 43a, 43b and folds formed in Figure 5) onto the product portion (See Para. 0048), whereupon the transverse peripheries are in each case folded onto the peripheral portions (formed by 43a, 43b) of the wrapper (2) that have been folded inward in the substantially triangular shape and the transverse peripheries are connected to one another (via fold bars 17a, 17b; see Para. 0048-0049).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized the folding and connecting configuration of Franz in the method of Vezzadini as such folding and connecting/sealing will readily allow the transverse portions and peripheries to be positioned against the product and thereby making the package more airtight.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vezzadini (DE 3816970 A1- see end portion of attached PDF for translation including the paragraph numbers referred to below), in view of Draghetti (US Patent 6,035,612), as applied to Claim 7, and in further view of Franz (DE 102012014951 B3) and Mattei (US Patent 4,887,408).
Regarding Claim 8, Vezzadini, as modified, discloses the at least one second folding station is configured as a second folding and connecting station (see 49 of Draghetti) but fails to explicitly disclose each second folding and connecting station comprising two second folding and connecting tools which are disposed on opposite open transverse sides of the at least one upwardly open pair of folding claws and under a second contact pressure are able to be converged and diverged, wherein the at least one upwardly open pair of folding claws and the second folding and connecting station are able to be moved relative to one another to a second folding and connecting position in which the at least one upwardly open pair of folding claws that are open in a direction of two transverse sides of the pre-shaped product portion situated in the at least one upwardly open pair of folding claws are situated in an interior of the second folding and connecting station so as to fold in each case the lateral transverse peripheries of the wrapper situated in the at least one upwardly open pair of folding claws and provided with the pre-shaped product portion inward onto the pre-shaped product portion and simultaneously connect the lateral transverse peripheries to one another.  
First, Franz teaches another packaging machine for pasty products which includes a transverse folding and connecting station (4; Paras. 0048-0049) which includes two second folding and connecting tools (17a, 17b) which under a second contact pressure are able to be converged and diverged to fold and simultaneously connect the transverse peripheries (see Para. 0048-0049).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a similar folding and connecting configuration as taught by Franz into the system of Vezzadini. By modifying Vezzadini in this manner, the folding and sealing can be accomplished in one step as taught by Franz (see Para. 0049).  
Further attention can be brought to the teachings of Mattei which includes a transverse folding station (47) which includes two second folding tools (49 and 50 of folding means 48) which are disposed on opposite open transverse sides of at least one upwardly open pair of folding pocket (31; Col 3, lines 44-56) which under a second contact pressure are able to be converged and diverged to fold transverse peripheries of a wrapper (see Col 3, lines 44-56 and Col 4, lines 49-58), wherein the at least one upwardly open folding pocket (31) and the second folding and connecting station (47) are able to be moved relative to one another to a second folding position in which the folding pocket (38) that is open in a direction of two transverse sides (associated with sides 11 and 12) of the product situated in the at least one upwardly open pocket (31) are situated in an interior of the second folding and connecting station (47) so as to fold in each case the lateral transverse peripheries of the wrapper situated in the open folding pocket (31) and provided with the product inward onto the product (Col 3, lines 44-56 and Col 4, lines 49-58).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated second folding and connecting tools (as taught by Franz) into the machine of Vezzadini such that the tools are arranged on opposite open transverse sides of the folding pocket/claws as taught by Mattei. By positioning the tools relative to the folding claws in the manner as claimed and taught by Mattei, the machine can be assembled in a more compact manner as no folding or sealing station downstream of the folding claws would be required. 

Regarding Claim 9, Vezzadini, as modified, discloses the at least one upwardly open pair of folding claws (32) is disposed on an external circumference of a rotatingly driven folding wheel (31), wherein the first folding and connecting station and the second folding and connecting station (33, 34 and downstream folding stations per Para. 0034 as modified above) are disposed on different circumferential regions of the folding wheel (31).  

Regarding Claim 10, Vezzadini, as modified, discloses the at least one upwardly open pair of folding claws (32) comprises a plurality of pairs of folding claws (32 as shown), and the plurality of pairs of folding claws (32) are disposed on different circumferential regions of the folding wheel (31 as shown), wherein circumferential spacing between two neighboring pairs of folding claws (32) corresponds to circumferential spacing between the first folding and connecting station and the second folding and connecting station (see stations 48 and 49 of Draghetti as Vezzadini is modified above in view of such teachings to have such folding station arrangements).  

Regarding Claim 11, Vezzadini, as modified, discloses the at least one pre-shaping installation (17, 27) is disposed on a same circumferential region of the folding wheel (31) as the first folding and connecting station (see 58/60, 64/65 of Figure 2A of Draghetti which is used to teach the first folding station upstream at such location)

Regarding Claim 12, Vezzadini, as modified, discloses several features of the claimed invention but fails to disclose the second folding and connecting station furthermore has the features outlined in Claim 12.
Attention can again be brought to Franz which discloses a second/transverse folding and connecting station (4) comprising two third folding tools (43a, 43b) which are in each case able to be converged and diverged in a direction which is parallel to a respective plane of movement of second folding and connecting tools (17a, 17b) but substantially perpendicular to a direction of movement of the latter (see Figure 3) so as to, when folding the transverse peripheries of a wrapper onto a product (10) and connecting these transverse peripheries to one another by the second folding and connecting tools (17a, 17b), first fold in each case inward in a substantially triangular shape two opposite peripheral portions (see Figure 5; see shape of 43a, 43b) of the wrapper (2) that are situated between the transverse peripheries of the latter onto the product (10) and thereafter by the second folding and connecting tools (17a, 17b) fold in each case the transverse peripheries of the wrapper onto the peripheral portions of the wrapper (2) that have been folded inward in the substantially triangular shape and simultaneously connect the transverse peripheries to one another (via 17a, 17b; see Paras. 0048-0049).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized the folding and connecting configuration of Franz in the method of Vezzadini as such folding and connecting/sealing will readily allow the transverse portions and peripheries to be positioned against the product and thereby making the package more airtight.

Regarding Claim 13, Vezzadini, as modified, discloses
 - the first folding and connecting tools (58/60, 64/65 of Draghetti) of the first folding and connecting station and the second folding and connecting tools (see 17a, 17b of Franz) of the second folding and connecting station are formed by sealing tools (see Col 6, lines 33-46 of Draghetti and Para. 0049 of Franz). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vezzadini (DE 3816970 A1- see end portion of attached PDF for translation including the paragraph numbers referred to below), in view of Draghetti (US Patent 6,035,612), as applied to Claim 7, and in further view of Zelnick (US Patent 4,388,796)
Regarding Claim 15, Vezzadini, as modified, discloses several features of the claimed invention but does not disclose the at least one guiding installation as claimed in Claim 15 (see below). 
Attention can be brought Zelnick which teaches a packaging machine (Figure 1) wherein the machine comprises a spool (110) of wrapping material (120) and at least one guiding installation (clamps 170, 230, 190; Figure 4) has at least one first pair of first guides (230 including 232, 234) which are disposed so as to be mutually parallel (see Figure 4), as well as at least one second pair of second guides (portions 192, 194 of clamp 190) which are disposed so as to be mutually parallel (as shown in Figure 4); 
- the first pair of the first guides (230) directly adjoins the at least one cutting installation (240) that is disposed downstream of the spool (110) so as to receive therebetween the substantially planar blank (severed film) of the wrapper (120) that by the at least one cutting installation (240) has been cut to length from the at least one packaging material web (120; Col 4, lines 35-45);
 - the second pair of the second guides (192, 194 of 190) adjoins the first pair of the first guides (230) so as to guide onward the substantially planar blank of the wrapper (121) from the first pair of the first guides (232, 234) to the second pair of the second guides (192, 194; note the 112 rejections; further note Col 4, lines 7-16 disclose the clamp 190 meshing with clamp 170 and therefore approaches clamp 230 and is “adjoined” to both clamps during such motion; note also the clamps 230 and 190 are both adjoined via frame 130);
and the first pair of the first guides (230) terminate at a position below an opening of a wrapping frame (130), and the second pair of the second guides (190) is able to be moved in a reciprocating manner between a first position (Col 4, lines 7-16), in which the second pair of the second guides (190) adjoins the first pair of the first guides (230) and in this way bridges the wrapping frame (130), and a second position (raised position), in which the second pair of the second guides (190) is disposed at a spacing from the first pair of the first guides (230) that leaves vacant an open cross section of the wrapping frame (130).
It would have been obvious to one of ordinary skill in the art to have further modified the machine of Vezzadini by including a guiding installation as taught by Zelnick as such an installation allows for proper positioning for the wrapping sheet above the area (i.e. folding claws) in which the product is inserted into. Further, it is noted that with such multiple pairs of clamps/guides, the film can remain in a taught state and therefore readily prevent unwanted wrinkles or excess film used in the wrapping of the product.

Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
	-Mellen (USP 467,040), Hopkins (USP 787,379), Smith (USP 1,653,880), Rose (USP 688,488), Serganoli (USP 4,352,264) each disclose wrapping/folding wheels for packaging different products.
	-Combs (USP 5,794,411) discloses a wrapping station for a food product.
	-Ranzi (USP 4,078,363) discloses a gripping/guiding installation for moving a wrapper into position for wrapping. 
	-Schobert (USP 11,142,358) and Denison (USP 2,600,216) disclose systems for wrapping and transversely and longitudinally sealing a foil bag about a product.
	-Redmond (USP 3,375,636) discloses a system for packaging butter including a metering and shaping installation upstream of a wrapping station. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        12/7/2022